  Case 18-25202       Doc 30   Filed 05/01/19 Entered 05/02/19 08:17:06               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     18-25202
Olusegun Ajibade                              )
                                              )               Chapter: 13
                                              )
                                                              Honorable Jack Schmetterer
                                              )
                                              )
               Debtor(s)                      )

                                    ORDER MODIFYING PLAN

       This cause coming to be heard on Motion of the Debtor for entry of an Order modifying the
Chapter 13 Plan; the Court having jurisdiction over the matter and being fully advised in the premises;

        IT IS HEREBY ORDERED:

        1. Debtor's Chapter 13 Plan is modified at Section 8.1 to state that the trustee shall not pay on
           any claim filed pursuant to student loans owed to US Department of Education as said loans
           are currently in deferment.




                                                           Enter:


                                                                    Honorable Jack B. Schmetterer
Dated: May 01, 2019                                                 United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
